Citation Nr: 1753938	
Decision Date: 11/27/17    Archive Date: 12/07/17

DOCKET NO.  13-31 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

Entitlement to an initial disability rating in excess of 10 percent for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to October 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection for lower left leg joint effusion, and assigned a 10 percent disability rating.  The Veteran filed a timely notice of disagreement (NOD) in January 2012.

In an April 2012 rating decision, the Veteran was granted a temporary 100 percent evaluation based on surgical treatment necessitating convalescence, effective December 16, 2011 to February 28, 2012.  As a 100 percent rating was established for this time frame, the Board will not review this staged rating.  However, the Veteran continues to be rated at 10 percent prior to December 16, 2011 and from March 1, 2012, with a temporary total evaluation denied in December 2016.  As the temporary grant in April 2012 does not represent a total grant of benefits sought on appeal, the staged ratings remain before the Board.  

In February 2017, the Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing is associated with the claims file.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

The Board notes that in a March 2015 VA Form 21-526EZ (Fully Developed Claim), the Veteran claimed service connection for a chronic adjustment disorder.  The RO has not acknowledged the claim nor acted upon it in any way.  Therefore, the issue of entitlement to service connection for a chronic adjustment disorder is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 


REMAND

The Veteran contends that a higher initial rating is warranted for his left knee disability.  Specifically, he states that his left knee disability deserves a higher rating because his disability was severe enough to require surgery.  See February 2017 hearing transcript.  The Veteran's left knee disability is rated at 10 percent prior to December 16, 2011, and from March 1, 2012.  

The Veteran was afforded VA examinations for his left knee in September 2011, May 2013, and September 2016.  The Board finds that these examination reports are inadequate for rating purposes.  Specifically, VA regulations provide that joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  While the examination reports reflect that the examiners recorded the Veteran's range of motion, the reports did not specify whether testing was done for pain on both active and passive motion, or on weight-bearing and nonweight-bearing.  The reports do not reflect at what degree pain begins, including during repetitive use and during flare-ups.  Therefore, the examination reports are ambiguous on whether these levels of testing were done.  In light of the deficiencies, a new VA examination is needed.

As such, the Board remands the case, in order that an adequate VA examination can be obtained, so that the Veteran's left knee disability can be evaluated for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with the range of the opposite undamaged joint.

Prior to obtaining a new VA examination and opinion, any outstanding, pertinent VA outpatient treatment records and private treatment records identified by the Veteran should be obtained.  The most recent VA outpatient treatment records on file are dated in November 2016.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the Veteran's electronic claims file any outstanding VA treatment records dated since November 2016 and any private treatment records identified by the Veteran.

2.  Then, schedule the Veteran for a VA examination to assess the current severity of the Veteran's left knee disability.  The examiner must conduct any testing deemed necessary and provide all findings such as range of motion, stability, etc.  The examiner must utilize the appropriate Disability Benefits Questionnaire.  The examiner must pay particular attention to the following: 

(a)  The examination must include testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with the range of the opposite undamaged joint.  The examiner should note at what degree motion of pain begins and ends.  

(b)  The examiner must provide an opinion on additional loss of range of motion due to pain, weakness, fatigability, and/or incoordination.  If there is such additional loss of range of motion, the examiner should express that loss in degrees of additional lost motion.

(c)  The examiner must provide an opinion as to whether there is additional loss of range of motion during flare-ups and after repetitive use.  If there is such additional loss of range of motion, the examiner should express that loss in degrees of additional lost motion.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups and repetitive use, the examiner should explain why.  The examiner should note at what degree of motion pain begins and ends during flare-ups and after repetitive use. 

(d)  To the extent possible, the examiner is asked to estimate loss of motion due to pain currently and as reported in the September 2011, May 2013, and September 2016 VA examination reports based upon the medical evidence of record and the Veteran's lay statements. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions, based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3.  After completing the above, and any other development as may be indicated, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






